Title: From Thomas Jefferson to Rejoice Newton, 8 December 1821
From: Jefferson, Thomas
To: Newton, Rejoice


Sir
Monticello
Dec. 8. 21.
I owe my thanks to the American Antiquarian society for the honor done me some time  since, in electing me a member of their useful and much respected society, of which I recieve a diploma attested by yourself. I accept it as a mark of their good will, and not with the hope of meriting it by any service I can render. I may say with Seneca ‘senex sum, et curis levissimis impar.’ age and weakened health render me no longer equal to the labors of science. with my thanks for this mark of attention, do me the favor to tender them, and to accept yourself the assurance of my high consideration.Th: Jefferson